       Case 2:20-cv-00049-RMP       ECF No. 5    filed 05/11/20      PageID.39 Page 1 of 5




 1
                                                                  FILED IN THE
                                                              U.S. DISTRICT COURT

 2                                                      EASTERN DISTRICT OF WASHINGTON



                                                         May 11, 2020
 3                                                           SEAN F. MCAVOY, CLERK



 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    CLARENCE BRAXTON,
                                                    NO: 2:20-CV-49-RMP
 8                              Petitioner,
                                                    ORDER SUMMARILY DISMISSING
 9          v.                                      HABEAS PETITION

10    STATES OF WASHINGTON,

11                              Respondent.

12

13         Petitioner Clarence Braxton, a prisoner currently housed at the Coyote Ridge

14   Corrections Center, brings this pro se Petition for Writ of Habeas Corpus by a

15   Person in State Custody pursuant to 28 U.S.C. § 2254. The $5.00 filing fee has

16   been paid.

17   PROPER RESPONDENT

18         An initial defect with the Petition is that it fails to name a proper party as a

19 respondent. The proper respondent in a federal petition seeking habeas corpus relief

20 is the person having custody of the petitioner. Rumsfeld v. Padilla, 542 U.S. 426

21 (2004); Stanley v. Cal. Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994). If the


     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 1
        Case 2:20-cv-00049-RMP       ECF No. 5    filed 05/11/20   PageID.40 Page 2 of 5




1 petitioner is incarcerated, the proper respondent is generally the warden of the

2 institution where the petitioner is incarcerated. Padilla, 542 U.S. at 436. Failure to

3 name a proper respondent deprives federal courts of personal jurisdiction. See

4 Stanley, 21 F.3d at 360.

5    EXHAUSTION REQUIREMENT

6          Petitioner challenges an unspecified Spokane County guilty plea. He invites

7    the Court to “see case file” but provides no case file. ECF No. 1 at 2. Petitioner

8    does not identify his conviction or his sentence. He indicates that he pursued a

9    direct appeal but did not file a petition for certiorari in the United States Supreme

10   Court. Id. 1 at 2−3. In his grounds for relief, Petitioner argues that the State of

11   Washington has no jurisdiction to decide federal constitutional matters. Id. at

12   4−12. It has long been settled that state courts are competent to decide questions

13   arising under the U.S. Constitution. See Baker v. Grice, 169 U.S. 284, 291 (1898)

14   (“It is the duty of the state court, as much as it is that of the federal courts, when

15   the question of the validity of a state statute is necessarily involved, as being in

16   alleged violation of any provision of the federal constitution, to decide that

17   question, and to hold the law void if it violate that instrument.”); see also

18   Worldwide Church of God v. McNair, 805 F.2d 888, 891 (9th Cir. 1986) (holding

19   that state courts are as competent as federal courts to decide federal constitutional

20   matters). Therefore, Petitioner’s arguments to the contrary lack merit.

21


     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 2
        Case 2:20-cv-00049-RMP       ECF No. 5    filed 05/11/20   PageID.41 Page 3 of 5




1          Additionally, before a federal court may grant habeas relief to a state

2    prisoner, the prisoner must exhaust the state court remedies available to him. 28

3    U.S.C. § 2254(b); Baldwin v. Reese, 541 U.S. 27 (2004). Exhaustion generally

4    requires that a prisoner give the state courts an opportunity to act on his claims

5    before he presents those claims to a federal court. O'Sullivan v. Boerckel, 526 U.S.

6    838 (1999). A petitioner has not exhausted a claim for relief so long as the

7    petitioner has a right under state law to raise the claim by available procedure.

8    SeeiId.; 28 U.S.C. § 2254(c).

9          To meet the exhaustion requirement, the petitioner must have “fairly

10   present[ed] his claim in each appropriate state court (including a state supreme

11   court with powers of discretionary review), thereby alerting that court to the

12   federal nature of the claim.” Baldwin, 541 U.S. at 29; see also Duncan v. Henry,

13   513 U.S. 364, 365–66 (1995). A petitioner fairly presents a claim to the state court

14   by describing the factual or legal bases for that claim and by alerting the state court

15   “to the fact that the ... [petitioner is] asserting claims under the United States

16   Constitution.” Duncan, 513 U.S. at 365–366; see also Tamalini v. Stewart, 249

17   F.3d 895, 898 (9th Cir. 2001) (same). Mere similarity between a claim raised in

18   state court and a claim in a federal habeas petition is insufficient. Duncan, 513

19   U.S. at 365–66.

20         Furthermore, to fairly present a claim, the petitioner “must give the state

21   courts one full opportunity to resolve any constitutional issues by invoking one


     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 3
        Case 2:20-cv-00049-RMP      ECF No. 5    filed 05/11/20   PageID.42 Page 4 of 5




1    complete round of the State's established appellate review process.” O'Sullivan,

2    526 U.S. at 845. Once a federal claim has been fairly presented to the state courts,

3    the exhaustion requirement is satisfied. See Picard v. Connor, 404 U.S. 270, 275

4    (1971). It does not appear from the face of the Petition that Petitioner has

5    exhausted his state court remedies as to each of his grounds for relief.

6    GROUNDS FOR FEDERAL HABEAS RELIEF

7          Petitioner asserts that the Washington state constitution contradicts the

8    federal constitution regarding the Fifth Amendment right to “presentment or

9    indictment of a Grand Jury.” He claims “no bill of indictment” was brought

10   against him rendering his arrest, conviction and imprisonment illegal.

11         Petitioner seems to argue that because the state courts have defied “federally

12   established procedures and processes for the adjudication of crimes” only “a court

13   of federal jurisdiction” has jurisdictional authority over his claims. His bald

14   assertion that “due process of the law was ignored” is unsupported by his factual

15   allegations.

16         The United States Supreme Court stated long ago: “Prosecution by

17   information instead of by indictment is provided for by the laws of Washington.

18   This is not a violation of the Federal Constitution.” See Gaines v. State of

19   Washington, 277 U.S. 81, 86 (1928). Consequently, Petitioner’s assertions to the

20   contrary presented in his four grounds for federal habeas relief are legally

21   frivolous.


     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 4
        Case 2:20-cv-00049-RMP       ECF No. 5   filed 05/11/20   PageID.43 Page 5 of 5




1            Because it plainly appears from the petition and the attached exhibits that

2    Petitioner is not entitled to relief in this Court, IT IS ORDERED that the petition,

3    ECF No. 1, is DISMISSED pursuant to Rule 4, Rules Governing Section 2254

4    Cases in the United States District Courts. All pending motions are DENIED as

5    moot.

6            IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,

7    enter judgment, provide copies to Petitioner, and close the file. The Court certifies

8    that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be

9    taken in good faith, and there is no basis upon which to issue a certificate of

10   appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

11   appealability is, therefore, DENIED.

12           DATED May 11, 2020.

13
                                                  s/ Rosanna Malouf Peterson
14                                             ROSANNA MALOUF PETERSON
                                                  United States District Judge
15

16

17

18

19

20

21


     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 5
